ORDER
WRIT GRANTED AND MADE PEREMPTORY:
The Louisiana Supreme Court has recently adopted the position that indigent defendants may never be subjected to confinement in lieu of payment of a fine. State v. Grant, 490 So.2d 272 (La.1986); State v. Barlow, 488 So.2d 180 (La.1986); State v. Bartie, 488 So.2d 180 (La.1986); State v. Pinkney, 488 So.2d 682 (La.1986); State v. Williams, 484 So.2d 662 (La.1986). Also, this circuit has stated that a court cannot impose a fine as a sentence and then automatically convert it into a term of imprisonment solely because the defendant is indigent and cannot pay the fine. State v. Robertson, 517 So.2d 988 (La.App. 3 Cir.1987); State v. Davis, 514 So.2d 517 (La.App. 3 Cir.1987); State v. White, 476 So.2d 1162 (La.App. 3 Cir.1987), citing Bearden v. Georgia, 461 U.S. 660, 103 S.Ct. 2064, 76 L.Ed.2d 221 (1983).
Relator’s sentence of a fine of $459.00 for various traffic violations and in default of payment serving twenty-one days in the parish prison is an illegal sentence in accordance with the above mentioned jurisprudence. The sentence is amended to delete that portion which imposes time in the parish prison in default of payment of the fines.